The motion for a new trial should have been granted. It clearly appears from the evidence that the plaintiffs and Pierce were partners in the farming transaction, and that as such partners they became the owners of the growing crop. It was the duty of the Sheriff to levy on the growing crop to satisfy the execution against Pierce, one of the partners; and for that purpose, and in order to effect a sale of the interest of Pierce, he was authorized to take possession of the property. The evidence *Page 619 
shows that he did so take possession of the property, and that he, in fact, only sold that which was subject to sale under the execution — to wit, the interest of Pierce. The purchaser at the Sheriff's sale acquired only that interest. The interest of the plaintiffs in the property was not impaired or converted by such seizure and sale by the Sheriff.
Judgment and order reversed, and cause remanded for a new trial. Remittitur forthwith.
 *Page 418